DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment of 12/16/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and 18, and added new claims 21 and 22.  Claim 20 remains withdrawn as per a previous restriction requirement.  Claims 1-7, 10-19, 21, 22 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect Applicant’s amendments.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear as to what Applicant intends by “each reinforce a subset of the plurality of solar cells by bridging the gap between the subset of the plurality…” (line 2).  It Is unclear as to which gap applicant intends by “the gap” as there is gap provided between each section of reinforcement and the subset is defined in a way that could include multiple/plurality of gaps.  The claim is deemed wholly unclear and art cannot be provided.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-12, 14, 15, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (US 5733382).
As to claim 1, Hanoka is directed to a solar module (Figure 1) comprising:
A first cover layer (50)
A second cover layer (42)
An active layer including a plurality of solar cells disposed between the first cover layer and the second cover layer, wherein a gap is defined between each of the plurality of solar cell (46); 
A reinforcement on a first face of each of the plurality of solar cells (48); and
A plurality of flexible connectors located between the first cover layer and the second cover layer, wherein the flexible connectors extend through the gap between each of the cells to connect the cells to one another (47; ribbon like connectors).  
The reference teaches the required reinforcement layer but fails to teach the reinforcement including a plurality of separate reinforcement layers attached to the first face of each of the cells.  However, the courts have held that the design choice to make an item separable is within purview of a skilled artisan with a reasonable expectation of success (MPEP 2144.04 V(c)).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to modify the reinforcement of Hanoka to have a reinforcement including a plurality of separate reinforcement layers being attached to the first fast of each cell to improve overall flexibility of the design.
Regarding claim 2-3, the reference teaches a module interconnection interface configured to electrically connect the solar module to another solar module having at least two terminal interconnections (Figure 16; 70).
Regarding claim 4, the reference teaches the module interconnection interface being disposed between first and second cover layers (see Figure 8 for insulating tubing 72).
Regarding claim 5, the reference teaches ribbon type conductors (column 5, lines 40-45).
Regarding claim 8, the reference teaches the reinforcement continuously attached to the first face of the solar cells (48).

Regarding claim 11, the reference teaches the gap between the cells including a filler (shown in Figure 8).
Regarding claim 12, the reference teaches the module being frameless (F13 shows edge channel supports, but not “frame”); and the first cover layer and the second cover layer include anchor points at peripheral region located outside the cells (any edge portion of the device); wherein anchor points of the peripheral region are secured to a mounting surface using a fastener (configuration of edges which are secured by channel support configuration of Figure 8).
Regarding claim 14, the reference teaches the first cover being a flexible material that continuously covers an outer face of the reinforcement (50).  The Examiner notes that the term flexible is relative and no comparison value has been given and as such a broadest reasonable interpretation is given.
Regarding claim 15, the reference teaches the second cover layer being flexible that continuously covers a second face of the cells (42).
	As to claim 18, Hanoka is directed to a solar module (Figure 3-5) comprising:
A laminate structure including
A first flexible cover layer (50)
A second flexible cover layer (42)
A plurality of solar cells (46) disposed between the first cover layer and the second wherein a gap (shown in Figures) is defined between each of the plurality of cells; 
A rigid reinforcement layer (48) on the cells; 
A plurality of flexible connectors (ribbon connectors) located between the first and second covers, wherein the flexible connectors extend through the gap between the cells and electrically connect them (shown in Figure); and
A module interconnection interface integrated into the laminate structure between the first and second cover layers, the interface being configured to electrically connect each of the plurality of laminate structures (see Figures 16-17).
The reference teaches the required reinforcement layer but fails to teach the reinforcement including a plurality of separate reinforcement layers attached to the first face of each of the cells.  However, the courts have held that the design choice to make an item separable is within purview of a skilled artisan with a reasonable expectation of success (MPEP 2144.04 V(c)).  Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to modify the reinforcement of Hanoka to have a reinforcement including a plurality of separate reinforcement layers being attached to the first fast of each cell to improve overall flexibility of the design.
Regarding claim 22, the prior art (as modified) teach separate pieces of reinforcement which necessarily have a gap between each as any microscopic separation reads on a gap and the dimensions of the gap have not been recited.
Claims 6, 7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (US 5733382) as applied to claim 1 above, and further in view of Retti (US 20090133733).
Regarding claims 6, 7, and 19, Applicant is directed above for a full discussion of Hanoka as applied to parent claims 1 and 18.  Hanoka fails to teach one of a DC/AC microinverter, DCDC converter, or DCDC optimizer.
Retti is directed to a modular energy system for solar cell devices (abstract) and teaches that the inclusion of a DCDC converter helps to avoid inefficient losses by power conversion (0018).
.
Claim 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (US 5733382) as applied to claim 1 above, and further in view of Strizki (US 20090250580).
Regarding claim 13, Applicant is directed above for a full discussion of Hanoka as applied to claim 1.  The reference fails to teach one or more openings provided in the first and second covers for receiving fasteners to secure the solar module to a mounting surface, an attachment structure configured to mechanically attach the modules to another module, and the attachment structure including a plurality of latches configured to mechanically attach the solar module to another solar module to the another solar module to form an array.
Strizki is directed to a configuration of frameless solar modules wherein brackets 108E1 for mounting frameless solar modules is found in Figures 7-8 and paragraph 0028 to provide a method of attachment, with brackets 200 and subsequent fasteners for attaching (0035 and Figure 8) to provide methods of attaching and connecting and mounting frameless solar cells.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to include brackets 108E1 for mounting frameless solar modules with brackets 200 and subsequent fasteners for attaching in Hanoka’s device to provide methods of attaching and connecting and mounting frameless solar cells as taught by Strizki.
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose or suggest a reinforcement including a plurality of separate reinforcement layers (pages 8-9).
The Examiner respectfully submits that though the prior art fails to explicitly teach the separation of the reinforcement layers, the court has held that making separable sets a prima facie case of obviousness (see full discussion of prior art above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726